





Exhibit 10.1
AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AND
GUARANTY AGREEMENT


THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT,
dated as of March 12, 2018 (this “Agreement”), is made by and among (i) CYPRESS
SEMICONDUCTOR CORPORATION, a Delaware corporation (the “Borrower”), (ii)
SPANSION INC., a Delaware corporation, SPANSION LLC, a Delaware limited
liability company, SPANSION TECHNOLOGY LLC, a Delaware limited liability
company, SPANSION INTERNATIONAL AM, INC., a Delaware corporation, and SPANSION
INTERNATIONAL TRADING, INC. a Delaware corporation (collectively, the
“Guarantors” and, together with the Borrower, collectively, the “Credit
Parties”), (iii) the Lenders party hereto, and (iv) MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (such capitalized term and all other
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement referred to below unless the context otherwise
requires).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the Credit Parties, MSSF, as Administrative Agent, swing
line lender and collateral agent, Morgan Stanley Bank, N.A., as issuing bank,
and the Lenders party thereto from time to time have heretofore entered into
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
March 12, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower has engaged (a) MSSF, Barclays Bank PLC (“Barclays”) and
SunTrust Robinson Humphrey, Inc. (“STRH” and, together with MSSF, Barclays and
their respective affiliates, the “Amendment No. 7 Lead Arrangers”) as joint lead
arrangers and joint bookrunners in respect of this Agreement and (b) each of the
Revolving Lenders (as defined below) as set forth on Schedule I hereto as joint
bookrunners with respect to this Agreement with respect to solely the Revolving
Commitments hereunder;
WHEREAS, pursuant to the terms of the Existing Credit Agreement, the Borrower
incurred (a) incremental term loans in an original, aggregate principal amount
equal to $450 million on July 5, 2016 (the “Original 2016 Incremental Term
Loans”) pursuant to that certain Joinder Agreement, dated as of July 5, 2016
(the “Original 2016 Incremental Joinder Agreement”), by and among, inter alios,
the Borrower, the Guarantors party thereto, the institutions party thereto from
time to time (together with any successors and assigns, the “Original 2016
Incremental Lenders”) and the Administrative Agent and (b) incremental term
loans in an original, aggregate principal amount equal to $92.25 million on
August 18, 2017 (the “Additional 2016 Incremental Term Loans” and, together with
the Original 2016 Incremental Term Loans, the “2016 Incremental Term Loans”)
pursuant to that certain Joinder Agreement and Amendment No. 6 to Amended and
Restated Credit and Guaranty Agreement, dated as of August 18, 2017 (the
“Additional 2016 Incremental Joinder Agreement”), by and among, inter alios, the
Borrower, the Guarantors party thereto, MSSF as the Initial Additional 2016
Incremental Term Lender (together with any successors and assigns, the
“Additional 2016 Incremental Lenders” and, together with the Original 2016
Incremental Lenders, the “2016 Incremental Lenders”) and the Administrative
Agent;
WHEREAS, the Borrower has requested that the Lenders holding any Revolving
Commitments (each a “Revolving Lender” and, collectively, the “Revolving
Lenders”) and the Requisite Lenders (and in the case of any changes requiring
the consent of the Requisite 2016 Incremental Term Lenders, the Requisite 2016
Incremental Term Lenders) consent to certain amendments to the Existing Credit
Agreement (the Existing Credit Agreement as so amended hereby, the “Credit
Agreement”); and

















--------------------------------------------------------------------------------





WHEREAS, certain Lenders (which together constitute the Requisite Lenders and
the Requisite 2016 Incremental Term Lenders) are willing, on the terms and
subject to the conditions set forth below, to consent to such amendments to the
Existing Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Credit Parties and the Requisite Lenders (and in the case
of any changes requiring the consent of (x) the Requisite 2016 Incremental Term
Lenders, the Requisite 2016 Incremental Term Lenders and (y) each Revolving
Lender, the Revolving Lenders), hereby agree as follows:
AGREEMENT:
SECTION 1. Amendments to the Credit Documents. Subject to the satisfaction (or
waiver) of the conditions set forth in Section 3, the Existing Credit Agreement
is amended as follows:


(a)Additional Definition. Section 1.01 of the Existing Credit Agreement is
hereby amended to add the following definition in proper alphabetical order:
 
“Amendment No. 7 Effective Date” means the “Amendment No. 7 Effective Date” as
defined in Amendment No. 7 to Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2018, among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto and the Administrative Agent.”
(b) Revolving Loan Applicable Margin. The definition of “Applicable Margin” in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:


“Applicable Margin” means (a) from the Amendment No. 7 Effective Date until the
date of the delivery of the Compliance Certificate and the financial statements
for the first full fiscal quarter ending thereafter, (i) with respect to any
Revolving Loan that is a Eurodollar Rate Loan, 2.00% per annum; and (ii) with
respect to any Revolving Loan that is a Base Rate Loan, 1.00% per annum and (b)
thereafter, a percentage, per annum, determined by reference to the Secured
Leverage Ratio in effect from time to time as set forth below:
Secured Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
<1.00:1.00
1.75%
0.75%
> 1.00:1.00
2.00%
1.00%

Each change in the Applicable Margin for Revolving Loans shall be effective
three Business Days after the date of delivery to Administrative Agent of
financial statements pursuant to Section 5.01(a) or (b), as applicable, and a
Compliance Certificate pursuant to Section 5.01(d) calculating the Secured
Leverage Ratio. At any time Borrower has not submitted to Administrative Agent
the applicable information as and when required under Section 5.01(d), the
Applicable Margin for Revolving Loans shall be determined as if the Leverage
Ratio were in excess of 1.00:1.00.
(c) 2016 Term Loan Applicable Margin. Section 2 of the 2016 Incremental Joinder
Agreement shall be replaced in its entirety by the following:
Applicable Margin. Interest on the Incremental Term Loan shall bear interest, at
the option of the Borrower, at the Base Rate plus the Applicable Margin or the
Adjusted Eurodollar Rate plus the Applicable Margin. The Applicable Margin for
the Incremental Term Loan shall mean, as of any date of determination, (i) with
respect to any Incremental Term Loan that is a Eurodollar Rate Loan, 2.25% per
annum and (ii) with respect to any Incremental Term Loan that is a Base Rate
Loan, 1.25% per annum.




--------------------------------------------------------------------------------





(d) Principal Payments. Section 9 of the Incremental Joinder Agreement shall be
replaced in its entirety by the following:


The Borrower shall repay to the Administrative Agent for the ratable account of
the applicable Incremental Term Loan Lenders, (i) 0.25% of the principal amount
of the Incremental Term Loan outstanding on the Amendment No. 7 Effective Date
in consecutive quarterly installments due and payable on the first day of each
Fiscal Quarter starting on April 1, 2018 and (ii) the remaining principal amount
of the Incremental Term Loan on the Term Loan Maturity Date.
(e) 2016 Incremental Term Loan Repayment Premium. Section 10(b) of the 2016
Incremental Joinder Agreement shall be replaced in its entirety by the
following:


Repayment Premium. In the event that all or any portion of the Incremental Term
Loan is (i) repaid, prepaid, refinanced or replaced or (ii) repriced or
effectively refinanced through any waiver, consent or amendment (in each case,
in connection with any repayment, prepayment, refinancing, replacement, waiver,
consent or amendment to the Incremental Term Loan directed at, or the result of
which would be, the lowering of the effective interest cost or the weighted
average yield of the Incremental Term Loan or the incurrence of any debt
financing having an effective interest cost or weighted average yield that is
less than the effective interest cost or weighted average yield of the
Incremental Term Loan (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (other than a refinancing of the Incremental Term Loan in
connection with any transaction that would, if consummated, constitute a change
of control) (a “Repricing Transaction”)) occurring on or prior to the date that
is six months after the Amendment No. 7 Effective Date, such repayment,
prepayment, refinancing, replacement or repricing will be made at 101.0% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. If all or
any portion of the Incremental Term Loan held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to Section 11.05(g) of the Credit Agreement as a
result of, or in connection with, such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment referred to in clause (ii) above
(or otherwise in connection with a Repricing Transaction), such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced.
(f) 2016 Incremental Term Loan Mandatory Prepayment. Section 10(c)(i) of the
2016 Incremental Joinder Agreement is amended to add the following proviso at
the end of such clause:


“provided, further that no payment pursuant to this Section 10(c)(i) shall be
required to be made for the fiscal year ending December 31, 2017.”
(g) Section 7.01, 7.03 and 7.04. The financial covenants set forth in Sections
7.01, 7.03 and 7.04 of the Existing Credit Agreement are hereby deleted in their
entirety.


(h) Extension of time for Annual Collateral Verification. The time period for
delivery of the officer’s certificate and other deliverables required pursuant
to Section 5.01(k) of the Existing Credit Agreement for the fiscal year of
Borrower ended December 31, 2017 is extended to April 30, 2018 (or such later
date as may be agreed by the Administrative Agent in its discretion).


(i) Waiver of Breakage Costs. Section 2.18(c) of the Existing Credit Agreement
is amended to add the following sentence at the end thereof:


“Notwithstanding anything to the contrary contained in this Section 2.18, each
of the Lenders hereby waives its right to receive compensation or reimbursement
for any breakage costs associated with any prepayment of Eurodollar Rate Loans
(i) in connection with any Repricing Transaction or (ii) in connection with any
refinancing of Eurodollar Revolving Loans.”




--------------------------------------------------------------------------------





(j) Certain ERISA Matters. Section 11.26 is hereby added to the Existing Credit
Agreement to read as follows:


“Section 11.26. Certain ERISA Matters. Each Lender as of the Amendment No. 7
Effective Date represents and warrants as of the Amendment No. 7 Effective Date
to the Administrative Agent, each of the Joint Lead Arrangers and Joint Lead
Bookrunners and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrower or any other Credit Party, that such
Lender is not and will not be (1) an employee benefit plan subject to Title I of
ERISA, (2) a plan or account subject to Section 4975 of the Code; (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.”
(k) Form of Assignment Agreement. Section 8 is hereby added to Exhibit E to the
Existing Credit Agreement to read as follows:


“8.    The Assignee represents and warrants as of the Effective Date hereof to
the Administrative Agent, the Assignor and the respective Affiliates of each,
and not, for the avoidance of doubt, for the benefit of the Borrower or any
other Credit Party, that the Assignee is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of the Code; (3) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code; or (4) a “governmental
plan” within the meaning of ERISA.”
SECTION 2. Non-Consenting Lenders; Reallocation.


(a)If any existing Lender holding Term Loans declines or fails to consent to
this Agreement (a “Non-Consenting Lender”) by returning an executed counterpart
of this Agreement to the Administrative Agent prior to 10:00 a.m. (New York
time) on March 2, 2018, then pursuant to and in compliance with the terms of
Section 2.22(b) and 11.05(g) of the Existing Credit Agreement, such Lender may
be replaced and the Term Loans held by it may be purchased and assumed by an
assignee upon such assignee’s execution of this Agreement (which will also be
deemed to be the execution of an Assignment Agreement, and the execution of this
Agreement by the Administrative Agent and the Borrower shall be deemed to be the
consent of the Administrative Agent and the Borrower (to the extent such consent
is required under the Existing Credit Agreement) thereto) and payment by such
assignee of the purchase price required by Section 2.22(b) of the Existing
Credit Agreement.


(b)Notwithstanding anything to the contrary in the Existing Credit Agreement and
for the avoidance of doubt, all Term Loans held by Non-Consenting Lenders that
are assigned pursuant to this Agreement and for which accrued and unpaid
interest has been paid pursuant to Section 2(a) shall accrue interest solely on
and after the Amendment No. 7 Effective Date.


(c)Each of the Revolving Lenders hereby agrees to reallocate any Revolving Loans
and Revolving Commitments amongst themselves such that the Revolving Commitments
are as set forth on Schedule I hereto, in each case, effective as of the
Amendment No. 7 Effective Date. In furtherance of the foregoing, (i) each of BMO
Harris Bank, N.A. and Silicon Valley Bank (each an “Exiting Revolving Lender”)
agrees to assign its Revolving Loans and Revolving Commitments on the date
hereof such that following such assignment, the Revolving Commitments are as set
forth on Schedule I hereto and each such Exiting Revolving Lender shall cease to
be a Lender under the Existing Credit Agreement and (ii) Mizuho Bank, Ltd. (as
the “New Revolving Lender”) agrees to provide Revolving Commitments in an
aggregate amount set forth opposite its name on Schedule I hereto and purchase
its pro rata share
of any outstanding Revolving Loans on the date hereof. Following the date
hereof, the New Revolving Lender shall be a Revolving Lender and a Lender under
the Credit Agreement and shall have all the rights and obligations of a
Revolving Lender and a Lender thereunder.


(d)For purposes hereof, the Administrative Agent and the Borrower agree that
this Agreement shall constitute an Assignment Agreement for purposes of the
Credit Agreement (including, without limitation, in




--------------------------------------------------------------------------------





respect of Section 2.22(b) thereof) and that the provisions set forth in Annex I
(Standard Terms and Conditions for Assignment Agreement) of Exhibit E to the
Existing Credit Agreement shall apply in regard to any assignments effected
hereby.


(e)For the further avoidance of doubt, nothing herein shall be deemed to modify
the definition of “Applicable Margin” for any day in the relevant period prior
to the Amendment No. 7 Effective Date for purposes of calculating interest
accrued prior to the Amendment No. 7 Effective Date.


(f)Each of the parties hereto acknowledges and agrees that the terms of this
Agreement do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Existing
Credit Agreement.


SECTION 3. Conditions to Effectiveness. The amendments contained in Section 1
shall be effective on the date the Administrative Agent has confirmed the
satisfaction or waiver of each of the conditions contained in this Section 3
(the “Amendment No. 7 Effective Date”).


(a) Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Agreement duly executed and delivered by (i) the Credit
Parties, (ii) the Administrative Agent, (iii) each Revolving Lender, (iv) the
Requisite 2016 Incremental Term Lenders and (v) the Lenders constituting the
Requisite Lenders.


(b) Officer’s Closing Certificate. The Administrative Agent shall have received
an officer’s certificate from the Borrower certifying that (i) no Default or
Event of Default exists, or will result from the execution of this Agreement and
the transactions contemplated hereby as of the date hereof and (ii) all
representations and warranties contained in this Agreement and the other Credit
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality shall be true
and correct in all respects).


(c) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
all fees due to the Administrative Agent and/or the Amendment No. 7 Lead
Arrangers to be paid in connection with this Agreement and all expenses to be
paid or reimbursed to the Administrative Agent and/or the Amendment No. 7 Lead
Arrangers that have been invoiced at least one Business Day prior to the
Amendment No. 7 Effective Date;


(d) Know Your Client. The Administrative Agent shall have received, at least
three Business Days prior to the Amendment No. 7 Effective Date, all
documentation and other information with respect to the Borrower and the
Guarantors requested by the Administrative Agent that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.


(e) Non-Consenting Lenders and Exiting Revolving Lenders. The Borrower shall
have paid to the Administrative Agent for the account of each Non-Consenting
Lender and Exiting Revolving Lender, as applicable, all accrued and unpaid fees
and interest with respect to such Lender, in each case, through the Amendment
No. 7 Effective Date.


SECTION 4. Representations and Warranties. In order to induce the Revolving
Lenders, the Requisite Lenders, the Requisite 2016 Incremental Term Lenders and
the Administrative Agent to enter into this Agreement, the Credit Parties hereby
represent and warrant to the Agents, Issuing Bank and each Lender, as of the
date hereof, as follows:


(a) this Agreement has been duly authorized, executed and delivered by each
Credit Party and constitutes a legal, valid and binding obligation of each such
Credit Party, enforceable against it in accordance with its terms, except to the
extent the enforceability hereof may be limited by applicable bankruptcy,
insolvency,




--------------------------------------------------------------------------------





reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);


(b) the execution, delivery and performance by the Credit Parties of this
Agreement will not (i) violate any of the Organizational Documents of Borrower
or any of its Restricted Subsidiaries, (ii) violate any provision of any law or
any governmental rule or regulation applicable to Borrower or any of its
Restricted Subsidiaries, (iii) violate any order, judgment or decree of any
court or other agency of government binding on Borrower or any of its Restricted
Subsidiaries; (iv) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Restricted Subsidiaries; or (v) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrower or any of its Restricted Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of the
Secured Parties), except, in the case of each of clauses (ii) through (v) above,
to the extent that such violation, conflict or Lien could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;


(c) each of the representations and warranties contained in Article 4 of the
Credit Agreement and in the other Credit Documents is true and correct in all
material respects as of the Amendment No. 7 Effective Date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects on and as of such earlier date (provided that representations
and warranties that are qualified by materiality shall be true and correct in
all respects); and


(d) no Default or Event of Default exists, or will result from the execution of
this Agreement and the transactions contemplated hereby as of the Amendment No.
7 Effective Date.


SECTION 5. Non-Impairment and Reaffirmation.


(a) Non-Impairment, etc. After giving effect to this Agreement, neither the
modification of the Existing Credit Agreement nor the execution, delivery,
performance or effectiveness of this Agreement or any other Credit Document
impairs the validity, effectiveness or priority of the Liens granted pursuant to
the Collateral Documents (as in effect immediately prior to the Amendment No. 7
Effective Date), and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred.


(b) Reaffirmation of Obligations. Each of the Credit Parties hereby consent to
this Agreement and hereby (i) restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement and the Credit Documents
effective as of the Effective Date and as amended hereby and hereby reaffirms
its obligations (including the Obligations) under each Credit Document to which
it is a party, (ii) confirms and agrees that the pledge and security interest in
the Collateral granted by it pursuant to the Collateral Documents to which it is
a party shall continue in full force and effect, and (iii) acknowledges and
agrees that such pledge and security interest in the Collateral granted by it
pursuant to such Collateral Documents shall continue to secure the Obligations,
as amended or otherwise affected hereby.


SECTION 6. Miscellaneous.


(a) Full Force and Effect; Amendment and Restatement. Except as expressly
provided herein and in the Credit Agreement, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent, Collateral Agent,
the Arrangers or the
Lenders under the Existing Credit Agreement or any other Credit Document, and
shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other Credit Document in
similar or different circumstances.






--------------------------------------------------------------------------------





(b) Credit Document Pursuant to Credit Agreement. This Agreement is a Credit
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, including, without limitation, the provisions relating to
forum selection, consent to jurisdiction and waiver of jury trial included in
Article 11 of the Credit Agreement, which provisions are hereby acknowledged and
confirmed by each of the parties hereto.


(c) Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.


(d) Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


(e) Cross-References. References in this Agreement to any Article or Section
are, unless otherwise specified or otherwise required by the context, to such
Article or Section of this Agreement.


(f) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


(h) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.


(i) CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




































--------------------------------------------------------------------------------





Revolving Commitments


Lender
Revolving Commitment
Morgan Stanley Bank, N.A.
$75 million
Barclays Bank PLC
$75 million
Bank of America, N.A.
$75 million
Credit Suisse AG, Cayman Islands Branch
$70 million
Fifth Third Bank
$65 million
Sun Trust Bank
$60 million
East West Bank
$50 million
Mizuho Bank, Ltd.
$70 million
Total
$540 million



























































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.


CYPRESS SEMICONDUCTOR CORPORATION
By: /s/ Thad Trent     
Name: Thad Trent    
Title: EVP, Finance and Administration and CFO


SPANSION INC.
By: /s/ Thad Trent
Name: Thad Trent    
Title: President and Secretary


SPANSION LLC
By: /s/ Thad Trent     
Name: Thad Trent
Title: President, CFO and Secretary


SPANSION TECHNOLOGY LLC
By: Spansion Inc., its sole member




By: /s/ Thad Trent     
Name: Thad Trent
Title: President, CFO and Assistant Secretary












Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





SPANSION INTERNATIONAL AM, INC.
By: /s/ Thad Trent     
Name: Thad Trent    
Title: President, CFO and Assistant Secretary


SPANSION INTERNATIONAL TRADING, INC.
By: /s/ Thad Trent     
Name: Thad Trent    
Title: President




























Signature Page to Amendment No. 7




--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent


By: /s/ Jonathan Rauen     
Name:
Jonathan Rauen

Title: Authorized Signatory


























































































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC., as Assignee




By: /s/ Jonathan Rauen     
Name:
Jonathan Rauen

Title: Authorized Signatory






































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------







BMO Harris Bank, N.A., as an Exiting Revolving Lender
By: /s/ Michael Kus     
Name: Michael Kus    
Title: Managing Director


































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





Silicon Valley Bank, as an Exiting Revolving Lender


By: /s/ Stephen Chang     
Name: Stephen Chang    
Title: Director


































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





Mizuho Bank, Ltd., as a New Revolving Lender
By: /s/ Daniel Guevara     
Name: Daniel Guevara    
Title: Authorized Signatory
































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





Morgan Stanley Bank, N.A., as a Revolving Lender
By: /s/ Phillip Magdaleno     
Name:
Philip Magdaleno

Title: Authorized Signatory
































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





SUNTRUST BANK as a Revolving Lender
By: /s/ Michael Kim     
Name: Michael Kim    
Title: Vice President
































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------







East West Bank as a Revolving Lender
By: /s/ Alexis Coyle     
Name:
Alexis Coyle

Title: Managing Director


































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Revolving Lender
By: /s/ Mikhail Faybusovich     
Name:
Mikhail Faybusovich

Title: Authorized Signatory


By: /s/ Warren Van Heyst     
Name:
Warren Van Heyst

Title: Authorized Signatory




































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





Barclays Bank PLC as a Revolving Lender
By: /s/ Peter Thomson     
Name: Peter Thomson    
Title: Managing Director
































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





Bank of America, N.A. as a Revolving Lender
By: /s/ John McDowell     
Name:
John McDowell

Title: Vice President
































Signature Page to Amendment No. 7




--------------------------------------------------------------------------------





Fifth Third Bank as a Revolving Lender
By: /s/ Glen Mastey     
Name:
Glen Masty

Title: Managing Director




























































































Signature Page to Amendment No. 7






--------------------------------------------------------------------------------







[Term Loan Lender Signature Pages on File with the Administrative Agent]


















































































Signature Page to Amendment No. 7


